Citation Nr: 0606299	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-34 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Whether new and material evidence as been submitted to 
reopen a claim for service connection for depression, 
including as secondary to a service-connected disability.  

2.	Entitlement to an increased rating for residuals of a 
compression fracture of the first lumbar vertebra, currently 
evaluated as 60 percent disabling.  

3.	Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  

4.  Entitlement to an increased initial rating for traumatic 
arthritis of the lumbar spine, rated 10 percent disabling.


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from August 1975 to 
September 1976.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Chicago, Illinois, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The case was remanded by the Board in April 2005.  By rating 
decision dated in November 2005, the RO granted a separate 10 
percent evaluation on the basis of traumatic arthritis of the 
lumbar spine.  This evaluation has not been included in the 
current claim.  In view of this action and action taken 
below, issues 3 and 4 are considered in the REMAND section of 
this document.

Review of the record shows that the veteran is claiming 
service connection for depression.  It is noted that in 
previous claims he requested service connection for a bipolar 
disorder and for post-traumatic stress disorder (PTSD).  The 
current claim for service connection for depression, 
including as secondary to his service connected disabilities, 
is considered to be part and parcel of the prior claims for 
service connection for a bipolar disorder and for PTSD.  
McGraw v Brown, 7 Vet. App. 138 (1994).  Thus, the issue has 
been re-framed as whether new and material evidence has been 
submitted to reopen the claim.  The Board concludes that it 
may proceed with review of this matter without prejudice to 
the veteran as the thrust of the veteran's contentions deals 
with whether his disorder is caused by medication utilized 
for his service connected disabilities.  Moreover, the 
veteran has been provided with notice as to the requirements 
for service connection, and he has had the opportunity for a 
full hearing throughout the process.  Bernard v. Brown, 4 
Vet. App. 384 (1993); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  

The issues that are REMANDED are REMANDED to the VAMC via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.	Service connection for a psychiatric disorder was denied 
by the RO in a May 1998 and a November 2001 rating action.  
The veteran was notified of these actions and of his 
appellate rights, but failed to file a timely appeal.

2.	Since the May 1998 and November 2001 decisions denying 
service connection for a psychiatric disorder, the additional 
evidence, not previously considered, does not relate to an 
unestablished fact necessary to substantiate the claim such 
as to raise a reasonable possibility of substantiating the 
claim.  

3.	The veteran's lumbosacral spine disorder is currently 
manifested by limitation of flexion to 60 degrees, but 
further limited to 30 degrees with over-exercise or over-
activity; extension limited to 30 degrees; normal rotation, 
bilaterally; normal rotation, bilaterally; muscle spasm; 
positive straight leg raising at 40 degrees on the left; 
peripheral neuropathy in the anterior thigh and demonstrable 
deformity of the L-1 vertebral body.  


CONCLUSIONS OF LAW

1.	The additional evidence submitted subsequent to the May 
1998 and November 2001 decisions of the RO, which denied 
service connection for chronic psychiatric disabilities , is 
not new and material; thus, the claim for service connection 
for depression is not reopened, and the RO decisions are 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2005).

2.	The criteria for a schedular rating in excess of 60 
percent for the residuals of a vertebral fracture have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5293, Diagnostic Codes 5235 (2001-2005).  

3.	The criteria for a separate rating of 10 percent, but no 
more, for deformity of the L-1 vertebral body have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5285 (2001).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in January 2002, August 2002, and April 
2005, the RO notified the appellant of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Psychiatric disorder

Service connection for psychiatric disorders was previously 
denied by the RO in May 1998 and November 2001 rating 
decisions.  The veteran did not appeal these determinations.  
In such cases, it must first be determined whether or not new 
and material evidence has been submitted such that the claim 
may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence of record at the time of the prior rating decisions 
that denied service connection for psychiatric abnormalities 
included the service medical records, which showed no 
complaint or manifestation of any psychiatric disorder, and a 
reports of VA compensation examinations dated in April 1998 
and October 2001, which showed that the veteran did not meet 
the criteria for a diagnosis of PTSD, but that the pertinent 
diagnosis was bipolar disorder.  The examiners did not relate 
the veteran's bipolar disorder to service.  

In support of the veteran's application to reopen his claim 
for service connection for a psychiatric disorder the veteran 
has contended that his depression is the result of his 
service connected disabilities.  It is noted that service 
connection is currently in effect for the residuals of a 
compression fracture of the first lumbar vertebra, rated 60 
percent disabling, and traumatic arthritis of the lumbar 
spine, rated 10 percent disabling.  In response to the 
veteran's contention, an examination was conducted by VA in 
September 2002.  At that time, the examiner rendered an 
opinion that it was less likely than not that there was any 
relationship between the veteran's psychiatric condition and 
the residuals of his compression fracture.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

"When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

In an effort to respond to the veteran's contentions that his 
psychiatric disorder is related to his significant low back 
abnormality, for which service connection has been 
established, VA conducted an examination to ascertain if 
there was an etiologic relationship.  The opinion of the 
examiner was that it was less likely than not that a 
relationship existed.  This is evidence, while new, is not 
material to the veteran's claim, in that it does not 
substantiate the veteran's contentions.  Under these 
circumstances, the claim for service connection is not 
reopened and must remain denied.  

Low back

It is noted that the veteran submitted his claim for an 
increased evaluation for his low back disorder in 2000, prior 
to two changes in the regulations applicable to the 
evaluation of low back disorders.  Where the law or 
regulation changes after the claim has been filed, but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran applies.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  VAOPGCPREC 3-2000.

In the instant case the veteran's current low back disorder 
is rated as 60 percent disabling under the regulations in 
effect prior to the first regulatory change, which occurred 
in September 2002.  Those regulations provide that moderate 
intervertebral disc syndrome, with recurring attacks, is 
rated as 20 percent disabling.  A 40 percent evaluation 
requires severe recurring attacks, with intermittent relief.  
A 60 percent evaluation requires pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy (i.e., with characteristic pain and 
demonstrable muscle spasm and an absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc) and little intermittent relief.  38 C.F.R. § 4.71a, 
Code 5293.  

Under Diagnostic Code 5285, residuals of fracture of a 
vertebra will be assigned a 100 percent evaluation if there 
is spinal cord involvement and the injured individual is 
bedridden or requires long leg braces. With lesser cord 
involvement, the residuals should be rated on the basis of 
resulting definite limitation of motion and/or nerve 
paralysis.  Residuals of fracture of a vertebra warrant a 60 
percent evaluation if there is no spinal cord involvement, 
but abnormal mobility is present which requires a neck brace 
(jury mast).  In other such cases, the residuals should be 
rated on the basis of resulting definite limitation of motion 
or muscle spasm, adding 10 percent for demonstrable deformity 
of a vertebral body.  Both under ankylosis and limited 
motion, ratings should not be assigned for more than one 
segment by reason of involvement of only the first or last 
vertebrae of an adjacent segment.  38 C.F.R. Part 4, Code 
5285.

The new General Rating Formula for Diseases and Injuries of 
the Spine for diagnostic codes 5235 to 5243 (unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes) provides, in 
pertinent part:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.

A 10 percent rating may be assigned for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height. A 20 percent rating may be assigned 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis. A 40 
percent evaluation may be assigned for forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine. A 50 percent 
evaluation may be assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire...thoracolumbar spine is 
fixed in flexion or extension, and the ankylosis results in 
one or more of the following:...breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.

In the new VA regulations effective September 26, 2003, the 
VA set out what normal ranges of back motion are as follows: 
Forward flexion of the back to 90 degrees; extension to 30 
degrees; lateroflexion to 30 degrees, bilaterally; and 
rotation to 30 degrees, bilaterally.

Under the amended regulations, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes Formula, either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

Under Diagnostic Code 5243, a maximum 60 percent rating may 
be assigned for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months. A 40 
percent rating requires incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months. A 20 percent rating requires 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months. NOTE 
(1): For purposes of evaluations under diagnostic code 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

An examination was conducted by VA in September 2005.  At 
that time, the veteran's history of fracture of the lumbar 
spine, with secondary arthritis was reported.  It was noted 
that X-ray studies were positive for a moderate fracture of 
the first lumbar vertebra (L-1).  It was noted that the 
veteran used a cane for ambulation at times.  He complained 
that pain increased with activity and that there was 
radiation down the left anterior thigh.  At times, the left 
leg gave out.  He had increased pain while driving a car for 
a longer distance, such as 30 miles.  He took oral medication 
for back pain.  Examination revealed no swelling or edema of 
the dorsal and lumbar spine.  Forward flexion was limited to 
60 degrees.  Extension was to 30 degrees, lateral bending was 
normal, to 30 degrees bilaterally and rotation was also 
normal, to 30 degrees.  On palpation, the veteran had 
intermittent 1+ spasm of the left lumbar spine at the level 
of T-12 and L-1.  This was mild in character and occurred 
between 0 and 20 degrees.  He had pain on left lateral 
bending at 20 degrees.  There was no localized pain on 
palpation.  Straight leg raising was definitely positive on 
the left at 40 degrees.  Sensation of the left and right leg 
was normal to touch, reflexes were normal at the left 
patellar joint and anterior tibialis muscle power at the 
ankle was also normal.  The diagnoses were radiculitis, left 
lumbosacral spine; moderate fracture at L-1; arthritis of the 
lumbosacral spine, moderate in nature; and ankylosis of the 
lumbosacral spine, moderate in character.  

Further evaluation disclosed that the veteran had definite 
limitation of motion, and peripheral neuropathy to the 
anterior thigh intermittently.  There was also definite 
moderate weakness of the lumbar spine and lack of endurance 
due to the residuals of the trauma of the spine and resultant 
radiculopathy.  The veteran did have exacerbation of his 
symptoms that resulted in an inability to lift more than five 
pounds and further limitation of flexion to only 30 degrees.  
In an October 2005 addendum, the examiner indicated that the 
veteran did not currently have cord involvement and no 
evidence of vertebral body deformity.  The limited motion, 
moderate weakness and moderate lack of endurance was 
estimated to cause an additional disability in the low back.  
In a second addendum, also dated in October 2005, the 
examiner indicated that a May 2005 X-ray study had shown an 
old compression fracture deformity of the L-1 vertebral body 
that was moderate in character.  

For the veteran to be entitled to a schedular rating in 
excess of 60 percent for his back disorder under the criteria 
in effect prior to September 2002 or September 2003, cord 
involvement from the vertebral fracture or unfavorable 
ankylosis would have to be demonstrated.  Neither cord 
involvement nor unfavorable ankylosis have been demonstrated.  
Those regulations do provide, however, that a separate 10 
percent evaluation be assigned for demonstrable deformity of 
a vertebral body.  On examination by VA in May 2005, this was 
shown on X-ray evaluation.  Therefore, a separate 10 percent 
rating is warranted.  

On reviewing the veteran's disability on the basis of the 
newly revised criteria for evaluation of low back disorders, 
it is noted that, absent unfavorable ankylosis, the highest 
schedular evaluation for orthopedic disability possible is 40 
percent.  While neurologic disability may now be separately 
evaluated, a rating in excess of a combined 60 percent rating 
would require disability reaching the 30 percent level.  
38 C.F.R. § 4.25.  The veteran does manifest some 
radiculopathy of the sciatic nerve that is associated with 
his low back disorder.  For a rating in excess of 20 percent, 
at least moderately-severe disability would have to be 
demonstrated.  38 C.F.R. § 4.124a, Code 8520.  The most 
recent evaluation shows only intermittent neuropathy of the 
anterior thigh, which is not considered to be productive of 
moderately severe disability.  Thus, a rating in excess of 
the current disability rating is not considered to be 
warranted under the revised criteria for the veteran's low 
back disorder.  

It is also noted that under the new criteria there do not 
appear to be criteria to award a separate 10 percent rating 
for vertebral body deformity.  Thus, the old criteria both 
for assigning the schedular rating for the back and for the 
separate 10 percent rating are more favorable to the veteran 
and are utilized in assigning the ratings in this case.




ORDER

New and material evidence not having been submitted, an 
application to reopen a claim for service connection for 
depression is denied.  

An additional 10 percent evaluation, but no more for 
demonstrable deformity of L-1, in addition to the current 60 
percent rating for a residual of a vertebral fracture is 
granted, subject to the controlling regulations governing the 
payment of monetary benefits.  A rating in excess of the 60 
percent rating is not warranted.


REMAND

As noted above, while the case was undergoing remand 
development, the RO granted service connection and assigned 
an initial rating of 10 percent for traumatic arthritis of 
the lumbar spine.  In that rating, the issue of a total 
rating was not reconsidered.  Additionally, in the 
supplemental statement of the case on this issue, there was 
no acknowledgement of the newly service connected disability.  
Moreover, additional disability has been added as a result of 
action taken above as a result of the deformity of the 
vertebral body.

In addition, while this matter was back at the Board, a 
notice of disagreement with the assigned 10 percent rating 
was received.  Where a notice of disagreement is on file the 
appellate procedure is considered to have been initiated and 
a statement of the case is to be issued.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).

In view of the foregoing, this matter is REMANDED for the 
following actions:

1.  The RO should readjudicate the issue 
of a total rating in view of the recent 
awards of additional disability ratings 
for low back pathology.  If the benefits 
sought are not granted, appellant should 
be provided with a supplemental statement 
of the case and afforded an opportunity 
to respond thereto.  Thereafter, this 
matter should be returned to the Board 
for further appellant consideration, in 
accordance with applicable procedures.

2.  The RO should issue a statement of 
the case on the issue of an increased 
initial rating for traumatic arthritis of 
the lumbar spine.  Thereafter, to 
complete the appeal, appellant must 
submit a substantive appeal as to this 
issue.  If a substantive appeal is not 
submitted following the promulgation of 
the statement of the case the matter 
should be closed.

The Board intimates no opinion as to the ultimate outcome as 
to these issues by the action taken herein.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


